BAIRD, Judge, concurring.
I am constrained to concur in the result reached by a majority of this Court because of the doctrine of stare decisis. Otherwise, I would dissent. The majority bases its decision on Owens v. State, 540 S.W.2d 324 (Tex.Cr.App.1976), and McCullough v. State, 425 S.W.2d 359 (Tex.Cr.App.1968). Tatmon v. State, 815 S.W.2d 588, 589-590, (Tex.Cr.App. delivered this day). I believe those cases were wrongly decided because they relied on cases prior to the passage of Tex.Code Crim.Proc.Ann. art. 27.09 without analyzing the obvious distinctions between that article and its predecessor, Tex.Code Crim.Proc.Ann. art. 512 (repealed 1966).
Tex.Code Crim.Proc.Ann. art. 21.02, entitled “Requisites1 of an Indictment,” provides: “An indictment shall be deemed sufficient if it has the following requisites:
*591... 9. It [an indictment] shall be signed by the foreman of the grand jury.” Article 27.09, entitled “Exceptions to Form of Indictment,” provides: “Exceptions to the form of an indictment or information may be taken for ... 2. The want of any requisite prescribed by Articles 21.02 and 21.-21.”
In this cause, the indictment violated art. 21.02, subd. 9 because it was not signed by the foreman of the grand jury. Appellant excepted to the lack of the requisite signature pursuant to art. 27.09 subd. 2. Today, the majority affirms appellant’s conviction while recognizing the indictment does not meet the requisites specifically established by the legislature and acknowledging that appellant did everything necessary to bring the omitted “requisite” to the attention of the trial court and preserve the error for appellate review.
In my opinion this exemplifies the disturbing trend of minimizing that which is necessary to constitute a proper charging instrument. See Studer v. State, 799 S.W.2d 263 (Tex.Cr.App.1990) and Ex parte Gibson, 800 S.W.2d 548 (Tex.Cr.App.1990). Today, the majority continues that trend by essentially repealing art. 21.02, subd. 9. Because the decision reached by the majority is based upon prior precedent, which the majority does not choose to revisit, I am bound by the doctrine of stare decisis; therefore, I concur only in the result.

. All emphasis herein supplied by author unless otherwise indicated.